Exhibit 10.11
 
HECLA MINING COMPANY 2010 STOCK INCENTIVE PLAN




Section 1.                      Purpose; Definitions
 
        The purpose of the Plan is to give the Corporation the ability to
attract, retain and motivate members of the Board of Directors, officers,
employees and certain independent consultants, and to provide the Corporation,
its subsidiaries and any member of a controlled group of corporations, as
determined in accordance with Section 1563(a)(1), (2) and (3) of the Internal
Revenue Code with respect to which the Corporation is a member, with the ability
to provide incentives more directly linked to the returns to shareholders.


For purposes of the Plan, the following terms are defined as set forth below:


(a)           “Affiliate” means a corporation or other entity that is: (i) a
member of a controlled group of corporations or entities as determined in
accordance with Section 1563(a)(1), (2) and (3) of the Internal Revenue Code
with respect to which the Corporation is a member, and (ii) designated by the
Committee from time to time as such.
 
(b)           “Award” means a Stock Appreciation Right, Stock Option, Restricted
Stock, Performance Units, or Stock Award.
 
(c)           “Award Cycle” means a fiscal year or a period of consecutive
fiscal years or portions thereof designated by the Committee over which
Performance Units are to be earned.
 
(d)           “Board” means the Board of Directors of the Corporation.
 
(e)           “Cause” means: (i) conviction of the optionee for committing a
felony under federal law or the law of the state in which such action occurred;
(ii) dishonesty in the course of fulfilling the optionee’s employment duties; or
(iii) willful and deliberate failure on the part of the optionee to perform his
or her employment duties in any material respect, or such other events as shall
be determined by the Committee. The Committee shall have the sole discretion to
determine whether “Cause” exists, and its determination shall be final and
binding on all interested parties.
 
(f)            “Change-in-Control” and “Change-in-Control Price” have the
meanings set forth in subsections (b) and (c) of Section 11, respectively.
 
(g)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.
 
(h)           “Commission” means the Securities and Exchange Commission or any
successor agency.
 
(i)            “Committee” means the Compensation Committee of the Board of
Directors of the Corporation or such other committee referred to in Section 2.
 
 
1

--------------------------------------------------------------------------------

 
(j)            “Common Stock” means common stock, par value $0.25 per share, of
the Corporation.
 
(k)           “Corporation” means Hecla Mining Company, a Delaware corporation.
 
(l)            “Covered Employee” means a participant designated prior to the
grant of shares of an Award by the Committee who is or may be a “covered
employee” within the meaning of Section 162(m)(3) of the Code in the year in
which the Award is expected to be taxable to such participant.
 
(m)          “Disability” means permanent and total disability as determined
under procedures established by the Committee for purposes of the Plan.
 
(n)           “Disinterested Person” means a member of the Board who qualifies
as a disinterested person as defined in Rule 16b-3(c)(2), as promulgated by the
Commission under the Exchange Act, or any successor definition adopted by the
Commission.
 
(o)           “Early Retirement” means retirement from active employment with
the Corporation, a subsidiary or Affiliate pursuant to the early retirement
provisions of the applicable pension plan of such employer.
 
(p)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and any successor thereto.
 
(q)           “Fair Market Value” means, as of any given date, the value of a
share of Common Stock determined as follows:  (a) if the Common Stock is listed
on any (i) established securities exchange (such as the New York Stock Exchange,
the NASDAQ Global Market and the NASDAQ Global Select Market); (ii) national
market system; or (iii) automated quotation system on which the shares of Common
Stock are listed, quoted or traded, its Fair Market Value shall be the closing
sales price for a share of Common Stock as quoted on such exchange or system for
such date or, if there is no closing sales price for a share of Common Stock on
the date in question, the closing sales price for a share of Common Stock on the
last preceding date for which such quotation exists, as reported in The Wall
Street Journal or such other source as the Committee deems reliable; (b) if
there is no regular public trading market for such Common Stock, the Fair Market
Value of the Common Stock shall be determined by the Committee reasonably and in
good faith.
 
(r)            “Incentive Stock Option” means any Stock Option designated as,
and qualified as, an “Incentive Stock Option” within the meaning of Section 422
of the Code.
 
(s)           “Nonqualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.
 
(t)            “Normal Retirement” means retirement from active employment by
the employee with the Corporation, a subsidiary or Affiliate on or after the
date on which the employee attains age 65.
 
 
2

--------------------------------------------------------------------------------

 
(u)           “Performance Goals” mean any performance goals established by the
Committee prior to the grant of Restricted Stock or Performance Units, which may
include, but shall not be limited to, the attainment of specified levels of
earnings per share from continuing operations, operating income, revenues,
return on operating assets, return on equity, stockholder return (measured in
terms of stock price appreciation) and/or total stockholder return (measured in
terms of stock price appreciation and/or dividend growth), reserve growth,
achievement of cost control, production targets at specific mines or
company-wide, or such subsidiary, division or department of the Corporation for
or within which the participant is primarily employed or the stock price of the
Corporation and that are intended to qualify under Section 162(m)(4)(C) of the
Code. Such Performance Goals also may be based upon attaining specified levels
of Corporation performance under one or more of the measures established by the
Committee, which may include those described above relative to the performance
of other corporations. Such Performance Goals shall be set by the Committee
within the time period prescribed by Section 162(m) of the Code and Section
1.162-27 of the Treasury Regulations or any such successor regulations.
 
(v)           “Performance Units” means an award made pursuant to Section 8.
 
(w)          “Plan” means the Hecla Mining Company 2010 Stock Incentive Plan, as
set forth herein and as hereinafter amended from time to time.
 
(x)           “Restricted Stock” means an award granted under Section 7.
 
(y)           “Retirement” means Normal or Early Retirement.
 
(z)           “Rule 16b-3” means Rule 16b-3, as promulgated by the Commission
under Section 16(b) of the Exchange Act, as amended from time to time.
 
(aa)         “Stock Appreciation Right” means a right granted under Section 6.
 
(bb)         “Stock Award” means an award granted under Section 9.
 
(cc)         “Stock Option” means an option granted under Section 5.
 
(dd)         “Termination of Employment” means the termination of the employment
of a participant with the Corporation and any subsidiary or Affiliate. A
participant employed by a subsidiary or an Affiliate shall also be deemed to
incur a Termination of Employment if the subsidiary or Affiliate ceases to be
such a subsidiary or an Affiliate, as the case may be, and the participant does
not immediately thereafter become an employee of the Corporation or another
subsidiary or Affiliate. Temporary absences from employment because of illness,
vacation or leave of absence and transfers among the Corporation and its
subsidiaries and Affiliates shall not be considered Terminations of Employment.
 
In addition, certain other terms used herein have definitions given to them in
the first place in which they are used.


 
3

--------------------------------------------------------------------------------

 
Section 2.                      Administration
 
Except as herein provided, the Plan shall be administered by the Compensation
Committee of the Board or such other committee of the Board as the Board may
from time to time designate (the “Committee”), which shall be composed of not
less than two Disinterested Persons, each of whom shall be an “outside director”
for purposes of Section 162(m)(4) of the Code, and shall be appointed by and
serve at the pleasure of, the Board; however, in the case of the chief executive
officer, the Plan shall be administered by the independent members of the Board
as provided below.


Notwithstanding anything herein apparently to the contrary, the independent
members of the Board shall have full and complete authority to act under this
Plan, in the same manner and with the same authority as the Committee, with
respect to the administration of the Plan as to all grants of Awards pursuant to
the terms of the Plan regarding the chief executive officer of the Corporation.


Except as otherwise provided above, the Committee shall have plenary authority
to grant Awards pursuant to the terms of the Plan to members of the Board,
officers, employees of the Corporation and its subsidiaries and Affiliates and
certain independent consultants.


The Committee shall also have the authority and responsibility to make
recommendations to the independent members of the Board with respect to any
Awards granted under the terms of the Plan.


Among other things, the Committee shall have the authority, subject to the
terms of the Plan:


(a)           to select the members of the Board, employees, and certain
independent consultants to whom Awards may from time to time be granted;
 
(b)           determine whether and to what extent Incentive Stock Options,
Nonqualified Stock Options, Stock Appreciation Rights, Restricted Stock,
Performance Units, Stock Awards or any combination thereof are to be granted
hereunder;
 
(c)           determine the number of shares of Common Stock to be covered by
each Award granted hereunder;
 
(d)           determine the terms and conditions of any Award granted hereunder
(including, but not limited to, the option price (subject to Section 5(a)), any
vesting condition, restriction or limitation (which may be related to the
performance of the participant, the Corporation or any subsidiary or Affiliate)
and any vesting acceleration or forfeiture waiver regarding any Award and the
shares of Common Stock relating thereto, based on such factors as the Committee
shall determine; provided, however, that the Committee shall have no authority
to reprice existing Stock Options under the Plan without shareholder approval;
 
(e)           modify, amend or adjust the terms and conditions of any Award, at
any time or from time to time, including but not limited to Performance Goals;
provided however, that the Committee may not adjust upwards the amount payable
to a designated Covered Employee with respect to a particular award upon the
satisfaction of applicable Performance Goals;
 
 
4

--------------------------------------------------------------------------------

 
(f)            determine to what extent and under what circumstances Common
Stock and other amounts payable with respect to an Award shall be deferred; and
 
(g)           determine under what circumstances an Award may be settled in cash
or Common Stock under Sections 5(j) and 8(b)(i).
 
The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall
from time to time deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any agreement relating thereto)
and to otherwise supervise the administration of the Plan.


The Committee may act only by a majority of its members then in office, except
that the members thereof may authorize any one or more of their number or any
officer of the Corporation to execute and deliver documents on behalf of the
Committee.


Any determination made by the Committee or pursuant to delegated authority
pursuant to the provisions of the Plan with respect to any Award shall be made
in the sole discretion of the Committee or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter.  Except in the case of Awards granted to the chief
executive officer of the Corporation which will be made by the independent
members of the Board, all decisions made by the Committee or any appropriately
delegated officer pursuant to the provisions of the Plan shall be final and
binding on all interested parties, including the Corporation and Plan
participants.


Section 3.                      Common Stock Subject to Plan
 
The total number of shares of Common Stock reserved and available for grant
under the Plan shall be 20,000,000. Shares subject to an Award under the Plan
may be authorized and unissued shares or may be treasury shares.


Subject to Section 7(c)(iv), if any shares of Restricted Stock are forfeited for
which the participant did not receive any benefits of ownership (as such phrase
is construed by the Commission or its Staff), or if any Stock Option (and
related Stock Appreciation Right, if any) terminates without being exercised, or
if any Stock Appreciation Right is exercised for cash, shares subject to such
Awards shall again be available for distribution in connection with Awards under
the Plan.


In the event of any change in corporate capitalization, such as a stock split,
or a corporate transaction, such as any merger, consolidation, separation,
including a spin off, or other distribution of stock or property of the
Corporation, any reorganization (whether or not such reorganization comes within
the definition of such term in Section 368 of the Code) or any partial or
complete liquidation of the Corporation, the Committee or Board may make such
substitution or adjustments in the aggregate number and kind of shares reserved
for issuance under the Plan, in the number, kind and option price of shares
subject to outstanding Stock Options and Stock Appreciation Rights, in the
number and kind of shares subject to other outstanding Awards granted under the
Plan and/or such other equitable substitution or adjustments as it may determine
to be appropriate in its sole discretion; provided however, that the number of
shares subject to any Award shall always be a whole number. Such adjusted option
price shall also be used to determine the amount payable by the Corporation upon
the exercise of any Stock Appreciation Right associated with any Stock Option.


 
5

--------------------------------------------------------------------------------

 
Section 4.                      Eligibility
 
Except as otherwise required under Section 422 of the Code, members of the
Board, officers, employees, and certain independent consultants for the
Corporation, its subsidiaries and Affiliates who are responsible for or
contribute to the management, growth, profitability or operation of the business
of the Corporation, its subsidiaries and Affiliates are eligible to be granted
Awards under the Plan.


Section 5.                      Stock Options
 
Stock Options may be granted alone or in addition to other Awards granted under
the Plan and may be of two types: Incentive Stock Options and Nonqualified Stock
Options. Any Stock Option granted under the Plan shall be in such form as the
Committee may from time to time approve.


The Committee shall have the authority to grant any optionee Incentive Stock
Options, Nonqualified Stock Options or both types of Stock Options (in each case
with or without Stock Appreciation Rights); provided however, that grants
hereunder are subject to the total number of shares of Common Stock reserved and
available for grant pursuant to Section 3. Incentive Stock Options may be
granted only to employees of the Corporation and its subsidiaries (within the
meaning of Section 424(f) of the Code). To the extent that any Stock Option is
not designated as an Incentive Stock Option or even if so designated does not
qualify as an Incentive Stock Option, it shall constitute a Nonqualified Stock
Option.


Stock Options shall be evidenced by option agreements with participants, the
terms and provisions of which may differ with respect to each participant. An
option agreement shall indicate on its face whether it is intended to be an
agreement for an Incentive Stock Option or a Nonqualified Stock Option. The
grant of a Stock Option shall occur on the date the Committee by resolution
selects an individual to be a participant in any grant of a Stock Option,
determines the number of shares of Common Stock to be subject to such Stock
Option to be granted to such individual and specifies the terms and provisions
of the Stock Option. The Corporation shall promptly notify a participant of any
grant of a Stock Option, and a written option agreement or agreements shall be
duly executed and delivered by the Corporation to the participant. Such
agreement or agreements shall become effective upon execution by the Corporation
and the participant.


Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options shall be interpreted, amended or altered nor
shall any discretion or authority granted under the Plan be exercised so as to
disqualify the Plan under Section 422 of the Code or, without the consent of the
optionee affected, to disqualify any Incentive Stock Option under such Section
422.


 
6

--------------------------------------------------------------------------------

 
Stock Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions as the
Committee shall deem desirable:


(a)           Option Price. The option price per share of Common Stock
purchasable under a Stock Option shall be determined by the Committee and set
forth in the option agreement, and shall not be less than the Fair Market Value
of the Common Stock subject to the Stock Option on the date of grant; provided,
however, that if a participant owns stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Corporation or
of its parent or any subsidiary, the option price per share of an Incentive
Stock Option granted to such participant shall not be less than one hundred ten
percent (110%) of the Fair Market Value of the Common Stock per share on the
date of the grant of the option.
 
 
(b)           Option Term. The term of each Stock Option shall be fixed by the
Committee, but no Stock Option shall be exercisable more than ten (10) years
after the date the Stock Option is granted; provided, however, that in the event
a Stock Option would expire during a black-out period, as such period is
determined under the terms of the then currently effective insider trader policy
of the Corporation, the term of any such Stock Option shall automatically be
extended for a period of sixty (60) days after the end of such black-out period;
further provided, however, in the case of an Incentive Stock Option granted to
an optionee who, at the time the Incentive Stock Option is granted, owns Common
Stock representing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Corporation or of its parent or any
subsidiary thereof, the term of the Incentive Stock Option shall be five (5)
years from the date of grant or such shorter term as may be provided in the
option agreement.
 
(c)           Exercisability. Except as otherwise provided herein, Stock Options
shall be exercisable at such time or times and subject to such terms and
conditions as shall be determined by the Committee. If the Committee provides
that any Stock Option is exercisable only in installments, the Committee may at
any time waive such installment exercise provisions, in whole or in part, based
on such factors as the Committee may determine. In addition, the Committee may
at any time accelerate the exercisability of any Stock Option.
 
(d)           Method of Exercise. Subject to the provisions of this Section 5,
Stock Options may be exercised, in whole or in part, at any time during the
option term by giving written notice of exercise to the Company specifying the
number of shares of Common Stock subject to the Stock Option to be purchased.
 
Such notice shall be accompanied by payment in full of the purchase price by
certified or bank check, wire transfer or such other method of payment or
negotiable instrument as the Corporation may accept. If approved by the
Committee, payment, in full or in part, may also be made in the form of
unrestricted Common Stock already owned by the optionee of the same class as the
Common Stock subject to the Stock Option (based on the Fair Market Value of the
Common Stock on the date the Stock Option is exercised); provided however, that,
in the case of an Incentive Stock Option, the right to make a payment in the
form of already owned shares of Common Stock of the same class as the Common
Stock subject to the Stock Option may be authorized only at the time the Stock
Option is granted and must have been owned by the optionee for more than six (6)
months on the date of surrender.


 
7

--------------------------------------------------------------------------------

 
If payment of the option exercise price of a Nonqualified Stock Option is made,
in whole or in part, in the form of unrestricted Common Stock, the number of
shares of Common Stock to be received upon such exercise equal to the number of
shares of unrestricted Common Stock used for payment of the option exercise
price shall be subject to the same restrictions or other limitations to which
such unrestricted Common Stock was subject, unless otherwise determined by the
Committee.


In the discretion of the Committee, payment for any shares subject to a Stock
Option may also be made by delivering a properly executed exercise notice to the
Corporation, together with a copy of irrevocable instructions to a broker to
deliver promptly to the Corporation the amount of sale or loan proceeds to pay
the purchase price, and, if requested, by the amount of any federal, state,
local or foreign withholding taxes. To facilitate the foregoing, the Corporation
may enter into agreements for coordinated procedures with one or more brokerage
firms.


In addition, in the discretion of the Committee, payment for any shares subject
to a Stock Option may also be made by instructing the Committee to withhold a
number of such shares having a Fair Market Value on the date of exercise equal
to the aggregate exercise price of such Stock Option.


No shares of Common Stock shall be issued until full payment therefore has been
made.  An optionee shall have all of the rights of a stockholder of the
Corporation holding the class or series of Common Stock that is subject to such
Stock Option (including, if applicable, the right to vote the shares and the
right to receive dividends), when the optionee has given written notice of
exercise, has paid in full for such shares and, if requested, has given the
representation described in Section 14(a).


(e)           Nontransferability of Stock Options. No Stock Option shall be
transferable by the optionee other than: (i) by will or by the laws of descent
and distribution consistent with Section 422(b)(5) of the Code; or (ii) in the
case of a Nonqualified Stock Option, pursuant to: (a) a qualified domestic
relations order (as defined in Section 414(p) of the Code and Section 206(d) of
the Employee Retirement Income Security Act of 1974, as amended, or the rules
thereunder) or (b) a gift to such optionee’s children, whether directly or
indirectly or by means of a trust or partnership or otherwise, if expressly
permitted under the applicable option agreement. If an Incentive Stock Option is
transferred pursuant to a domestic relations order, the Stock Option does not
qualify as an Incentive Stock Option as of the day of such transfer. All Stock
Options shall be exercisable, during the optionee’s lifetime, only by the
optionee or by the guardian or legal representative of the optionee or, in the
case of a Nonqualified Stock Option, its alternative payee pursuant to such
qualified domestic relations order, it being understood that the terms “holder”
and “optionee” include the guardian and legal representative of the optionee
named in the option agreement and any person to whom an option is transferred by
will or the laws of descent and distribution or, in the case of a Nonqualified
Stock Option, pursuant to a qualified domestic relations order or a gift
permitted under the applicable option agreement.
 
 
8

--------------------------------------------------------------------------------

 
(f)            Termination by Death. Unless otherwise determined by the
Committee, if an optionee’s employment terminates by reason of death, any Stock
Option held by such optionee may thereafter be exercised, to the extent then
exercisable, or on such accelerated basis as the Committee may determine, for a
period of one year (or such other period as the Committee may specify in the
option agreement) from the date of such death or until the expiration of the
stated term of such Stock Option, whichever period is the shorter.
 
(g)           Termination by Reason of Disability. Unless otherwise determined
by the Committee, if an optionee’s employment terminates by reason of
Disability, any Stock Option held by such optionee may thereafter be exercised
by the optionee, to the extent it was exercisable at the time of termination, or
on such accelerated basis as the Committee may determine, for a period of three
years (or such shorter period as the Committee may specify in the option
agreement) from the date of such termination of employment or until the
expiration of the stated term of such Stock Option, whichever period is the
shorter; provided however, that if the optionee dies within such period, any
unexercised Stock Option held by such optionee shall, notwithstanding the
expiration of such period, continue to be exercisable to the extent to which it
was exercisable at the time of death for a period of 12 months from the date of
such death or until the expiration of the stated term of such Stock Option,
whichever period is the shorter. In the event of termination of employment by
reason of Disability, if an Incentive Stock Option is exercised after the
expiration of the exercise periods that apply for purposes of Section 422 of the
Code, such Stock Option will thereafter be treated as a Nonqualified Stock
Option.
 
(h)           Other Termination. Unless otherwise determined by the Committee:
(i) if an optionee incurs a Termination of Employment for Cause, all Stock
Options held by such optionee shall thereupon terminate; and (ii) if an optionee
incurs a Termination of Employment for any reason other than death, Disability
or Retirement or for Cause, any Stock Option held by such optionee, to the
extent then exercisable, or on such accelerated basis as the Committee may
determine, may be exercised for the lesser of three months from the date of such
Termination of Employment or the balance of such Stock Option’s term; provided
however, that if the optionee dies within such three-month period, any
unexercised Stock Option held by such optionee shall, notwithstanding the
expiration of such three-month period, continue to be exercisable to the extent
to which it was exercisable at the time of death for a period of 12 months from
the date of such death or until the expiration of the stated term of Termination
by Reason of Retirement. Unless otherwise determined by the Committee, if an
optionee’s employment terminates by reason of Retirement, any Stock Option held
by such optionee may thereafter be exercised by the optionee, to the extent it
was exercisable at the time of such Retirement, or on such accelerated basis as
the Committee may determine, for a period of five years (or such shorter period
as the Committee may specify in the option agreement) from the date of such
termination of employment or until the expiration of the stated term of such
Stock Option, whichever period is the shorter; provided however, that if the
optionee dies within such period any unexercised Stock Option held by such
optionee shall, notwithstanding the expiration of such period, continue to be
exercisable to the extent to which it was exercisable at the time of death for a
period of 12 months from the date of such death or until the expiration of the
stated term of such Stock Option, whichever period is the shorter. In the event
of termination of employment by reason of Retirement, if an Incentive Stock
Option is exercised after the expiration of the exercise periods that apply for
purposes of Section 422 of the Code, such Stock Option will thereafter be
treated as a Nonqualified Stock Option.
 
 
9

--------------------------------------------------------------------------------

 
(i)            Termination at or after a Change-in-Control. Notwithstanding the
foregoing, if an optionee incurs a Termination of Employment at or after a
Change-in-Control (as defined Section 11(b)), other than by reason of death,
Disability or Retirement, any Stock Option held by such optionee shall be
exercisable for the lesser of:  (i) six months and one day from the date of such
Termination of Employment, and (ii) the balance of such Stock Option’s term. In
the event of Termination of Employment, if an Incentive Stock Option is
exercised after the expiration of the exercise periods that apply for purposes
of Section 422 of the Code, such Stock Option will thereafter be treated as a
Nonqualified Stock Option.
 
(j)            Cashing Out of Stock Option. On receipt of written notice of
exercise, the Committee may elect to cash out all or part of the portion of the
shares of Common Stock for which a Stock Option is being exercised by paying the
optionee an amount, in cash or Common Stock, equal to the excess of the Fair
Market Value of the Common Stock over the option price multiplied by the number
of shares of Common Stock for which the Option is being exercised on the
effective date of such cash-out.
 
Cash-outs pursuant to this Section 5(j) relating to Options held by optionees
who are actually or potentially subject to Section 16(b) of the Exchange Act
shall comply with the “window period” provisions of Rule 16b-3, to the extent
applicable, and, in the case of cash-outs of Nonqualified Stock Options held by
such optionees, the Committee shall use Fair Market Value.


(k)           Change-in-Control Cash-Out. Notwithstanding any other provision of
the Plan, during the 60-day period from and after a Change-in-Control (the
“Exercise Period”), unless the Committee shall determine otherwise at the time
of grant, an optionee shall have the right, whether or not the Stock Option is
fully exercisable and in lieu of the payment of the exercise price for the
shares of Common Stock being purchased under the Stock Option and by giving
notice to the Corporation, to elect (within the Exercise Period) to surrender
all or part of the Stock Option to the Corporation and to receive cash, within
30 days of such notice, in an amount equal to the amount by which the
Change-in-Control Price per share of Common Stock on the date of such election
shall exceed the exercise price per share of Common Stock under the Stock Option
(the “Spread”) multiplied by the number of shares of Common Stock granted under
the Stock Option as to which the right granted under this Section 5(k) shall
have been exercised; provided however, that if the Change-in-Control is within
six months of the date of grant of a particular Stock Option held by an optionee
who is an officer or director of the Corporation and is subject to Section 16(b)
of the Exchange Act, no such election shall be made by such optionee with
respect to such Stock Option prior to six months from the date of grant.
However, if the end of such 60-day period from and after a Change-in-Control is
within six months of the date of grant of a Stock Option held by an optionee who
is an officer or director of the Corporation and is subject to Section 16(b) of
the Exchange Act, such Stock Option shall be canceled in exchange for a cash
payment to the optionee, effective on the day which is six months and one day
after the date of grant of such Option, equal to the excess of the Fair Market
Value of the Common Stock over the option price multiplied by the number of
shares of Common Stock granted under the Stock Option.
 
(l)            $100,000 Per Year First Exercisable Limitation. Stock Options are
not treated as Incentive Stock Options, but are instead treated as Nonqualified
Stock Options, to the extent that the aggregate Fair Market Value of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by any optionee during any calendar year (under all plans of the
Corporation and its parent and subsidiary corporations) exceeds $100,000.
 
 
10

--------------------------------------------------------------------------------

 
Section 6.                      Stock Appreciation Rights
 
(a)           Grant and Exercise. Stock Appreciation Rights may be granted in
conjunction with all or part of any Stock Option granted under the Plan. In the
case of a Nonqualified Stock Option, such rights may be granted either at or
after the time of grant of such Stock Option. In the case of an Incentive Stock
Option, such rights may be granted only at the time of grant of such Stock
Option. A Stock Appreciation Right shall terminate and no longer be exercisable
upon the termination or exercise of the related Stock Option.
 
A Stock Appreciation Right may be exercised by an optionee in accordance with
Section 6(b) by surrendering the applicable portion of the related Stock Option
in accordance with procedures established by the Committee. Upon such exercise
and surrender, the optionee shall be entitled to receive an amount determined in
the manner prescribed in Section 6(b). Stock Options which have been so
surrendered shall no longer be exercisable to the extent the related Stock
Appreciation Rights have been exercised.


(b)           Terms and Conditions. Stock Appreciation Rights shall be subject
to such terms and conditions as shall be determined by the Committee, including
the following:
 
(i)             Stock Appreciation Rights shall be exercisable only at such time
or times and to the extent that the Stock Options to which they relate are
exercisable in accordance with the provisions of Section 5 and this Section 6;
provided however, that a Stock Appreciation Right shall not be exercisable
during the first six months of its term by an optionee who is actually or
potentially subject to Section 16(b) of the Exchange Act, except that this
limitation shall not apply in the event of death or Disability of the optionee
prior to the expiration of the six-month period.
 
(ii)            Upon the exercise of a Stock Appreciation Right, an optionee
shall be entitled to receive an amount in cash, shares of Common Stock or both
equal in value to the excess of the Fair Market Value of one share of Common
Stock over the option price per share specified in the related Stock Option
multiplied by the number of shares in respect of which the Stock Appreciation
Right shall have been exercised, with the Committee having the right to
determine the form of payment.
 
In the case of Stock Appreciation Rights relating to Stock Options held by
optionees who are actually or potentially subject to Section 16(b) of the
Exchange Act, the Committee:


(1)           may require that such Stock Appreciation Rights be exercised for
cash only in accordance with the applicable “window period” provisions of Rule
16b-3; and
 
(2)           in the case of Stock Appreciation Rights relating to Nonqualified
Stock Options, may provide that the amount to be paid in cash upon exercise of
such Stock Appreciation Rights during a Rule 16b-3 “window period” shall be
based on the Fair Market Value.
 
 
11

--------------------------------------------------------------------------------

 
(iii)           Stock Appreciation Rights shall be transferable only to
permitted transferees of the underlying Stock Option in accordance with Section
5(e).
 
(iv)           Upon the exercise of a Stock Appreciation Right, the Stock Option
or part thereof to which such Stock Appreciation Right is related shall be
deemed to have been exercised for the purpose of the limitation set forth in
Section 3 on the number of shares of Common Stock to be issued under the Plan,
but only to the extent of the number of shares covered by the Stock Appreciation
Right at the time of exercise based on the value of the Stock Appreciation Right
at such time.
 
Section 7.                      Restricted Stock
 
(a)           Administration. Shares of Restricted Stock may be awarded either
alone or in addition to other Awards granted under the Plan. The Committee shall
determine the members of the Board, officers, employees or independent
consultants to whom and the time or times at which grants of Restricted Stock
will be awarded, the number of shares to be awarded to any participant (subject
to the total number of shares of Common Stock reserved and available for grant
pursuant to Section 3), the conditions for vesting, the time or times within
which such Awards may be subject to forfeiture and any other terms and
conditions of the Awards, in addition to those contained in Section 7(c).
 
The Committee may, prior to grant, condition vesting of Restricted Stock upon
the attainment of Performance Goals. The Committee may, in addition to requiring
satisfaction of Performance Goals, condition vesting upon the continued service
of the participant. The provisions of Restricted Stock Awards (including the
applicable Performance Goals) need not be the same with respect to each
recipient.


(b)           Awards and Certificates. Shares of Restricted Stock shall be
evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of one or more stock certificates. Any
certificate issued in respect of shares of Restricted Stock shall be registered
in the name of such participant and shall bear an appropriate legend referring
to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:
 
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Hecla Mining Company 2010 Stock Incentive Plan and a Restricted Stock Agreement.
Copies of such Plan and Agreement are on file at the offices of Hecla Mining
Company, 6500 N. Mineral Drive, Suite 200, Coeur d’Alene, Idaho 83815-9408.”


The Committee may require that the certificates evidencing such shares be held
in custody by the Corporation until the restrictions thereon shall have lapsed
and that, as a condition of any Award of Restricted Stock, the participant shall
have delivered a stock power, endorsed in blank, relating to the Common Stock
covered by such Award.


 
12

--------------------------------------------------------------------------------

 
(c)           Terms and Conditions. Shares of Restricted Stock shall be subject
to the following terms and conditions:
 
(i)             Subject to the provisions of the Plan (including Section 5(d))
and the Restricted Stock Agreement referred to in Section 7(c)(vi), during the
period, if any, set by the Committee, commencing with the date of such Award for
which such participant’s continued service is required (the “Restriction
Period”), and until the later of: (A) the expiration of the Restriction Period,
and (B) the date the applicable Performance Goals (if any) are satisfied, the
participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber shares of Restricted Stock; provided, that the foregoing
shall not prevent a participant from pledging Restricted Stock as security for a
loan, the sole purpose of which is to provide funds to pay the option price for
Stock Options. Within these limits, the Committee may provide for the lapse of
restrictions based upon period of service in installments or otherwise and may
accelerate or waive, in whole or in part, restrictions based upon period of
service or upon performance; provided however, that in the case of Restricted
Stock subject to Performance Goals granted to a participant who is a Covered
Employee, the applicable Performance Goals have been satisfied.
 
(ii)            Except as provided in this paragraph (ii) and Section 7(c)(i)
and the Restricted Stock Agreement, the participant shall have, with respect to
the shares of Restricted Stock, all of the rights of a stockholder of the
Corporation holding the class or series of Common Stock that is the subject of
the Restricted Stock, including, if applicable, the right to vote the shares and
the right to receive any cash dividends. If so determined by the Committee in
the applicable Restricted Stock Agreement and subject to Section 14(e) of the
Plan, (A) cash dividends on the class or series of Common Stock that is the
subject of the Restricted Stock Award shall be automatically deferred and
reinvested in additional Restricted Stock, held subject to the vesting of the
underlying Restricted Stock, or held subject to meeting Performance Goals
applicable only to dividends, and (B) dividends payable in Common Stock shall be
paid in the form of Restricted Stock of the same class as the Common Stock with
which such dividend was paid, held subject to vesting of the underlying
Restricted Stock, or held subject to meeting Performance Goals applicable only
to dividends.
 
(iii)           Except to the extent otherwise provided in the applicable
Restricted Stock Agreement and Sections 7(c)(i), 7(c)(iv) and 11(a)(ii), upon a
participant’s Termination of Employment for any reason during the Restriction
Period or before the applicable Performance Goals are satisfied, all shares
still subject to restriction shall be forfeited by the participant.
 
(iv)           Except to the extent otherwise provided in Section 11(a)(ii), in
the event that a participant retires or such participant’s employment is
involuntarily terminated (other than for Cause), the Committee shall have the
discretion to waive, in whole or in part, any or all remaining restrictions
(other than, in the case of Restricted Stock with respect to which a participant
is a Covered Employee, satisfaction of the applicable Performance Goals unless
the participant’s employment is terminated by reason of death or Disability)
with respect to any or all of such participant’s shares of Restricted Stock.
 
 
13

--------------------------------------------------------------------------------

 
(v)           If and when any applicable Performance Goals are satisfied and the
Restriction Period expires without a prior forfeiture of the Restricted Stock,
unlegended certificates for such shares shall be delivered to the participant
upon surrender of the legended certificates.
 
(vi)           Each Award shall be confirmed by, and be subject to the terms of,
a Restricted Stock Agreement.
 
Section 8.                      Performance Units
 
(a)           Administration. Performance Units may be awarded either alone or
in addition to other Awards granted under the Plan. The Committee shall
determine the members of the Board, officers, employees, or independent
consultants to whom and the time or times at which Performance Units shall be
awarded, the number of Performance Units to be awarded to any participant
(subject to the total number of shares of Common Stock reserved and available
for grant pursuant to Section 3), the duration of the Award Cycle and any other
terms and conditions of the Award, in addition to those contained in Section
8(b).
 
The Committee may condition the settlement of Performance Units upon the
continued service of the participant, the attainment of Performance Goals, or
both. The provisions of such Awards (including the applicable Performance Goals)
need not be the same with respect to each recipient.


(b)           Terms and Conditions. Performance Units Awards shall be subject to
the following terms and conditions:
 
(i)             Subject to the provisions of the Plan and the Performance Units
Agreement referred to in Section 8(b)(vi), Performance Units may not be sold,
assigned, transferred, pledged or otherwise encumbered during the Award Cycle.
At the expiration of the Award Cycle, the Committee shall evaluate the
Corporation’s performance in light of the Performance Goals for such Award to
the extent applicable, and shall determine the number of Performance Units
granted to the participant which have been earned and the Committee may then
elect to deliver: (A) a number of shares of Common Stock equal to the number of
Performance Units determined by the Committee to have been earned, or (B) cash
equal to the Fair Market Value of such number of shares of Common Stock to the
participant.
 
(ii)            Except to the extent otherwise provided in the applicable
Performance Unit Agreement and Sections 8(b)(iii) and 11(a)(iii), upon a
participant’s Termination of Employment for any reason during the Award Cycle or
before any applicable Performance Goals are satisfied, the rights to the shares
still covered by the Performance Units Award shall be forfeited by the
participant.
 
(iii)           Except to the extent otherwise provided in Section 11(a)(iii),
in the event that a participant’s employment is terminated (other than for
Cause), or in the event a participant retires, the Committee shall have the
discretion to waive, in whole or in part, any or all remaining payment
limitations (other than, in the case of Performance Units with respect to which
a participant is a Covered Employee, satisfaction of any applicable Performance
Goals unless the participant’s employment is terminated by reason of death or
Disability) with respect to any or all of such participant’s Performance Units.
 
 
14

--------------------------------------------------------------------------------

 
(iv)           A participant may elect to further defer receipt of the
Performance Units payable under an Award (or an installment of an Award) for a
specified period or until a specified event, subject in each case to the
Committee’s approval and to such terms as are determined by the Committee (the
“Elective Deferral Period”) and, if applicable, compliance with Section 409A and
the regulations issued under Section 409A. Subject to any exceptions adopted by
the Committee, such election must generally be made prior to commencement of the
Award Cycle for the Award (or for such installment of an Award).
 
(v)           If and when any applicable Performance Goals are satisfied and the
Elective Deferral Period expires without a prior forfeiture of the Performance
Units, payment in accordance with Section 8(b)(i) hereof shall be made to the
participant.
 
(vi)           Each Award shall be confirmed by, and be subject to the terms of,
a Performance Unit Agreement.
 
Section 9.                      Stock Awards
 
(a)           Administration. Stock Awards may be awarded either alone or in
addition to other Awards granted under the Plan. The Committee shall determine
the members of the Board, officers, employees, or independent consultants to
whom and the time or times at which Stock Awards shall be awarded, the number of
Stock Awards to be awarded to a participant (subject to the total number of
shares of Common Stock reserved and available for grant pursuant to Section 3),
and any other terms and conditions of the Stock Award, in addition to those
contained in Section 9(b).
 
(b)           Terms and Conditions. Stock Awards shall be subject to the
following terms and conditions:
 
(i)             each Stock Award awarded under the Plan to a participant under
this Section 9 may also be subject to such other provision (whether or not
applicable to a Stock Award to any other participant) as the Board determines
appropriate, including without limitation, provisions for the forfeiture of and
restrictions on the sale, resale or other disposition of shares acquired under
any Stock Award, provisions giving the Corporation the right to repurchase
shares acquired under any Stock Award, provisions to comply with federal and
state securities laws, underwritings or conditions as to the participant’s
employment, in addition to those specifically provided for under any other plan
pursuant to which any such Stock Award may be made;
 
(ii)            no Stock Award shall be made more than ten years after the date
of the adoption of the Plan; provided, however, that the terms and conditions
applicable to any Stock Award made within such period may thereafter be amended
or modified by mutual agreement between the Corporation and the participant or
such other persons as may then have an interest therein.
 
 
15

--------------------------------------------------------------------------------

 
Section 10.                    Change-in-Control Provisions
 
(a)           Impact of Event. Notwithstanding any other provision of the Plan
to the contrary but subject to the provisions of subsection (k) of Section 5, in
the event of a Change-in-Control:
 
(i)           Any Stock Options and Stock Appreciation Rights outstanding as of
the date such Change-in-Control is determined to have occurred, and which are
not then exercisable and vested, shall become fully exercisable and vested to
the full extent of the original grant; provided however, that, in the case of
the holder of Stock Appreciation Rights who is actually subject to Section 16(b)
of the Exchange Act, such Stock Appreciation Rights shall have been outstanding
for at least six months at the date such Change-in-Control is determined to have
occurred.
 
(ii)           The restrictions and deferral limitations applicable to any
Restricted Stock shall lapse, and such Restricted Stock shall become free of all
restrictions and become fully vested and transferable to the full extent of the
original grant.
 
(iii)           All Performance Units shall be considered to be earned and
payable in full, and any deferral or other restriction shall lapse and such
Performance Units shall be settled in cash as promptly as is practicable.
 
(iv)           Any restrictions or limitations applicable to any Stock Award
shall lapse, and such Stock Award shall become free of all restrictions and
become transferable without restriction or limitation.
 
(b)           Definition of Change-in-Control. For purposes of the Plan, a
“Change-in-Control” shall mean the happening of any of the following events:
 
(i)           Any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) becomes the “beneficial
owner” (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
20% or more of either: (A) the then outstanding shares of common stock of the
Corporation (the “Outstanding Corporation Common Stock”), or (B) the combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the “Outstanding
Corporation Voting Securities”); provided, however, that for purposes of this
Section 11(b), the following acquisitions shall not constitute a
“Change-in-Control”: (i) any acquisition directly from the Corporation or
approved by the “Incumbent Directors” (as defined in paragraph (ii) of this
subsection (b)), following which such Person owns not more than 40% of the
Outstanding Corporation Common Stock or the Outstanding Corporation Voting
Securities; (II) any acquisition by an underwriter temporarily holding
securities pursuant to an offering of such securities; (III) any acquisition by
the Corporation; (IV) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any corporation controlled
by the Corporation; (V) any acquisition pursuant to a transaction which complies
with clauses (A), (B) and (C) of paragraph (iii) of this subsection (b); or
 
 
16

--------------------------------------------------------------------------------

 
(ii)           Individuals who, as of the effective date of the Plan, constitute
the Board (such Board shall hereinafter be referred to as the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided however, that any individual who becomes a director subsequent to the
effective date of the Plan whose election, or nomination for election by the
Corporation’s shareholders, was approved by a vote of at least a majority of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Corporation in which such person is named as a
nominee for director, without written objection to such nomination) shall be
considered as though such individual were an Incumbent Director; but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board; or
 
(iii)           Consummation of a reorganization, merger or consolidation (or
similar corporate transaction) involving the Corporation or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or stock of another
entity (a “Business Combination”), in each case, unless, immediately following
such Business Combination, (A) more than 60% of, respectively, the then
outstanding shares of common stock and the total voting power of (I) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (II) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 80% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities that were outstanding immediately
prior to such Business Combination (or, if applicable, is represented by shares
into which such Outstanding Corporation Common Stock or Outstanding Corporation
Voting Securities, as the case may be, were converted pursuant to such Business
Combination), and such beneficial ownership of common stock or voting power
among the holders thereof is in substantially the same proportion as the
beneficial ownership of Outstanding Corporation Common Stock and the voting
power of such Outstanding Corporation Voting Securities among the holders
thereof immediately prior to the Business Combination, (B) no person (other than
any employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of 30% or more of the outstanding shares of
common stock and the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation), unless such acquisition is pursuant to
a Business Combination that is an acquisition by the Corporation or a subsidiary
of the Corporation of the assets or Stock of another entity that is approved by
the Incumbent Directors, following which such person owns not more than 40% of
such outstanding shares and voting power, and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination; or
 
 
17

--------------------------------------------------------------------------------

 
(iv)           The approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.
 
(v)           Notwithstanding the foregoing, a Change-in-Control of the
Corporation shall not be deemed to occur solely because any person acquires
beneficial ownership of 20% or more of the Outstanding Corporation Common Stock
or Outstanding Corporation Voting Securities as a result of the acquisition of
Outstanding Corporation Common Stock or Outstanding Corporation Voting
Securities by the Corporation which reduces the number of shares of Outstanding
Corporation Common Stock or Outstanding Corporation Voting Securities; provided,
that if after such acquisition by the Corporation such person becomes the
beneficial owner of additional shares of Outstanding Corporation Common Stock or
Outstanding Corporation Voting Securities that increases the percentage of
Outstanding Corporation Common Stock or Outstanding Corporation Voting
Securities beneficially owned by such person, a Change-in-Control of the
Corporation shall then occur.
 
(c)           Change-in-Control Price. For purposes of the Plan,
“Change-in-Control Price” means the higher of (i) the highest reported sales
price, regular way, of a share of Common Stock in any transaction reported on
the New York Stock Exchange Composite Tape or other national exchange on which
such shares are listed, such as The NASDAQ Stock Market LLC during the 60-day
period prior to and including the date of a Change-in-Control, or (ii) if the
Change-in-Control is the result of a tender or exchange offer or a Corporate
Transaction, the highest price per share of Common Stock paid in such tender or
exchange offer or Corporate Transaction; provided however, that (x) in the case
of a Stock Option which (A) is held by an optionee who is an officer or director
of the Corporation and is subject to Section 16(b) of the Exchange Act and (B)
was granted within 240 days of the Change-in-Control, then the Change-in-Control
Price for such Stock Option shall be the Fair Market Value of the Common Stock
on the date such Stock Option is exercised or deemed exercised and (y) in the
case of Incentive Stock Options and Stock Appreciation Rights relating to
Incentive Stock Options, the Change-in-Control Price shall be in all cases the
Fair Market Value of the Common Stock on the date such Incentive Stock Option or
Stock Appreciation Right is exercised. To the extent that the consideration paid
in any such transaction described above consists all or in part of securities or
other non-cash consideration, the value of such securities or other noncash
consideration shall be determined in the sole discretion of the Board.
 
Section 11.                    Term, Amendment and Termination
 
The Plan will terminate ten (10) years after the effective date of the Plan.
Under the Plan, Awards outstanding as of such date shall not be affected or
impaired by the termination of the Plan.


The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration or discontinuation shall be made which would (i) impair the rights of
an optionee under a Stock Option or a recipient of a Stock Appreciation Right,
Restricted Stock Award, Performance Unit Award or Stock Award theretofore
granted or made without the optionee’s or recipient’s consent, except such an
amendment made to cause the Plan to qualify for the exemption provided by Rule
16b-3, or (ii) disqualify the Plan from the exemption provided by Rule 16b-3. In
addition, no such amendment shall be made without the approval of the
Corporation’s stockholders to the extent such approval is required by law or
agreement.


 
18

--------------------------------------------------------------------------------

 
The Committee may amend the terms of any Stock Option or other Award theretofore
granted or made prospectively or retroactively, but no such amendment shall
impair the rights of any holder without the holder’s consent except such an
amendment made to cause the Plan or Award to qualify for the exemption provided
by Rule 16b-3.


Subject to the above provisions, the Board shall have authority to amend the
Plan to take into account changes in law and tax and accounting rules, as well
as other developments and to grant Awards which qualify for beneficial treatment
under such rules without stockholder approval.


Section 12.                    Unfunded Status of Plan
 
It is intended that the Plan constitute an “unfunded” plan for incentive and
deferred compensation under the Code and Title I of the Employee Retirement
Income Security Act of 1974, as amended. The Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Common Stock or make payments; provided however, that,
unless the Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.


Section 13.                    General Provisions
 
(a)           The Committee may require each person purchasing or receiving
shares pursuant to an Award to represent to and agree with the Corporation in
writing that such person is acquiring the shares without a view to the
distribution thereof. The certificates for such shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.
 
Notwithstanding any other provision of the Plan or agreements made pursuant
thereto, the Corporation shall not be required to issue or deliver any
certificate or certificates for shares of Common Stock under the Plan prior to
fulfillment of all of the following conditions:


(i)             listing or approval for listing upon notice of issuance, of such
shares on the New York Stock Exchange, Inc., or such other securities exchange
as may at the time be the principal market for the Common Stock;
 
(ii)            any registration or other qualification of such shares of the
Corporation under any state or federal law or regulation, or maintaining in
effect any such registration or other qualification which the Committee shall,
in its absolute discretion upon the advice of counsel, deem necessary or
advisable; and
 
(iii)           obtaining any other consent, approval, or permit from any state
or federal governmental agency which the Committee shall, in its absolute
discretion after receiving the advice of counsel, determine to be necessary or
advisable.
 
 
19

--------------------------------------------------------------------------------

 
(b)           Nothing contained in the Plan shall prevent the Corporation or any
subsidiary or Affiliate from adopting other or additional compensation
arrangements for its employees.
 
(c)           Adoption of the Plan shall not confer upon any employee any right
to continued employment, nor shall it interfere in any way with the right of the
Corporation or any subsidiary or Affiliate to terminate the employment of any
employee at any time.
 
(d)           No later than the date as of which an amount first becomes
includible in the gross income of the participant for federal income tax
purposes with respect to any Award under the Plan, the participant shall pay to
the Corporation, or make arrangements satisfactory to the Corporation regarding
the payment of, any federal, state, local or foreign taxes of any kind required
by law to be withheld with respect to such amount. Unless otherwise determined
by the Corporation, withholding obligations may be settled with Common Stock,
including Common Stock that is part of the Award that gives rise to the
withholding requirement. The obligations of the Corporation under the Plan shall
be conditional on such payment or arrangements, and the Corporation and its
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the participant. The Committee may
establish such procedures as it deems appropriate, including making irrevocable
elections, for the settlement of withholding obligations with Common Stock.
 
(e)           Reinvestment of dividends in additional Restricted Stock at the
time of any dividend payment shall only be permissible if sufficient shares of
Common Stock are available under Section 3 for such reinvestment (taking into
account then outstanding Stock Options and other Awards).
 
(f)           The Committee shall establish such procedures as it deems
appropriate for a participant to designate a beneficiary to whom any amounts
payable in the event of the participant’s death are to be paid or by whom any
rights of the participant, after the participant’s death, may be exercised.
 
(g)           In the case of a grant of an Award to any employee of a
Corporation subsidiary, the Corporation may, if the Committee so directs, issue
or transfer the shares of Common Stock, if any, covered by the Award to the
subsidiary, for such lawful consideration as the Committee may specify, upon the
condition or understanding that the subsidiary will transfer the shares of
Common Stock to the employee in accordance with the terms of the Award specified
by the Committee pursuant to the provisions of the Plan.
 
(h)           The Plan and all Awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware,
without reference to principles of conflict of laws.
 
Section 14.                    Effective Date of Plan
 
The Plan shall be effective as of May 21, 2010, the date it is approved by at
least a majority of the shares of Common Stock of the Corporation present, in
person, or by proxy.

20